Exhibit 10.2

 

Execution Copy

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (“Agreement”) is executed as of April 30, 2012
(“Agreement Date”), by and between Jerome J. Selitto (“Selitto”) and PHH
Corporation (the “Company”).

 

WHEREAS, Selitto resigned as President and Chief Executive Officer of the
Company, effective January 3, 2012; and

 

WHEREAS, the parties desire to provide for certain payments and benefits as
consideration for Selitto’s agreement to certain restrictive covenants and his
execution of a general release of claims.

 

NOW THEREFORE, intending to be legally bound hereby, the Company and Selitto
agree as follows:

 

Last Day of Employment

 

Selitto’s employment with the Company and all of its subsidiaries and affiliates
terminated on January 3, 2012 (the “Departure Date”).  Selitto resigned from the
Company’s Board of Directors effective as of the Departure Date.

 

Consideration

 

In consideration of Selitto’s execution of and failure to revoke the Release
Agreement contained in Exhibit A to this Agreement (the “Release”), and his
continued compliance with the terms and conditions of this Agreement, the
Company agrees to pay or provide the following payments and benefits:

 

(a)                                 Pay to Selitto severance in an amount equal
to his annual base salary of $840,000 for the 12-month period beginning on the
Departure Date, with payments beginning on the first regular Company payroll
date on and after the date the Release has become irrevocable, provided that
Selitto has signed the Release and it has become irrevocable before the start of
payment.  The severance will be payable bi-weekly in accordance with the
Company’s normal payroll practices, however, the payments scheduled to be paid
after the Departure Date and before the Release becomes irrevocable will not be
paid until the first bi-weekly payroll date on or after the date that the
Release becomes irrevocable.

 

(b)                                 Reimburse Selitto’s payment of premiums for
COBRA coverage, if elected by Selitto and his eligible dependents, upon loss of
coverage under the Company’s group health plan due to his termination on the
Departure Date, until the earlier of (i) the date that Selitto becomes eligible
for coverage under another group health plan, or (ii) January 31, 2013.  The
Company will impute the amount of the COBRA premium during the period of COBRA
coverage as taxable income to Selitto.

 

--------------------------------------------------------------------------------


 

(c)                                  Selitto’s termination will be treated as a
termination without cause for purposes of the nonqualified stock options and
restricted stock unit awards made to Selitto under the PHH Corporation Amended
and Restated 2005 Equity Incentive Plan, as amended (the “Plan”). 
Notwithstanding the foregoing, Selitto shall continue to vest in the
non-qualified stock option granted to Selitto on October 26, 2009, subject to
the terms and conditions of the Plan and the award agreement, as if he remained
employed by the Company through October 26, 2012, however, the foregoing shall
not in any way extend the period in which the option may be exercised.

 

(d)                                 The Company shall transfer to Selitto title
to the Company-provided vehicle within 10 days of the date the Release has
become irrevocable.

 

None of the foregoing payments or benefits will be made or provided if the
Release is not signed and has not become irrevocable on or before May 17, 2012. 
Payment and provision of the foregoing benefits are conditioned on Selitto’s
continued compliance with the restrictive covenants in this Agreement.

 

All amounts paid and property transferred under this Agreement shall be subject
to applicable withholdings for federal, state, and local taxes.

 

Selitto acknowledges that: (A) the payments and benefits set forth in this
Agreement constitute full settlement of all his rights arising out of his
employment with the Company, (B) he has no entitlement under any other severance
or similar arrangement maintained by the Company, and (C) except as otherwise
provided specifically in this Agreement, the Company does not and will not have
any other liability or obligation to Selitto.  Selitto further acknowledges
that, in the absence of his execution of this Agreement and the Release,
benefits and payments specified in the “Consideration” section of the Agreement
would not otherwise be due to Selitto.

 

No Mitigation or Off-Set

 

Selitto is under no obligation to seek other employment and there shall be no
offset against amounts or benefits due to Selitto under this Agreement as a
result of any compensation that Selitto may earn in connection with future
employment.

 

Covenants Not to Compete

 

In further consideration for the benefits and payments set forth in this
Agreement, Selitto agrees that, for the period beginning on the Agreement Date
and ending on the last day of the 24-month period after the Departure Date (the
“Restriction Period”), Selitto shall not compete with the Company or any of its
subsidiaries or affiliates (the “PHH Group”), as set forth below:

 

(i)                                     Selitto agrees that he will not,
directly or indirectly, as an individual on Selitto’s own account, or as an
independent contractor, employee, consultant, agent, partner, member, joint
venturer or otherwise, engage in or provide any service or assistance, in any
capacity or function to any Prohibited Entity (as defined below) or any other
business engaged in any of the businesses of or services provided by or
contemplated to be provided by the PHH

 

2

--------------------------------------------------------------------------------


 

Group or otherwise competing with the businesses of the PHH Group, as in effect
on his Departure Date or any time during which Selitto provided services to the
PHH Group, including, but not limited to businesses in the fleet management,
mortgage origination and/or mortgage servicing industries, or any of the
following (the following are each a “Prohibited Entity”): Mike Albert
Leasing, Inc.; Allstate Leasing, Inc.; ARI (Automotive Rentals, Inc.); Donlen
Corporation; Enterprises Leasing Company; GE Commercial Finance Fleet Services;
Emkay Vehicle Leasing; Lease Plan U.S.A.; Wheels, Incorporated; American
Leasing; BBL; MotoLease; Merchants Leasing; Sutton Leasing; ULTEA; SunTrust;
Wells Fargo; The CEI Group; Fleet Response; CCM; Union Leasing; Wells Fargo Home
Mortgage; Bank of America Mortgage; Chase Home Finance; CitiMortgage, Inc.; GMAC
Residential Holdings; SunTrust Mortgage, Inc.; MetLife Bank; Quicken
Loans, Inc.; CTX Mortgage; Branch Banking & Trust Co.; Pulte Mortgage; AmSouth
Mortgage; Fifth Third Mortgage; U.S. Bank Home Mortgage; Citizens Mortgage
Corporation; and any successor entity of any of the foregoing that is created by
merger, consolidation or any other similar transaction.

 

(ii)                                  Selitto acknowledges that the PHH Group’s
businesses are conducted nationally and agrees that the restrictions herein
shall operate throughout the United States. Nothing herein shall prohibit
Selitto from being a passive owner of not more than 5% of the outstanding
securities of any publicly traded company that would be a competing company as
described in subsection (i) above, so long as Selitto has no active
participation in the business of such company.

 

(iii)                               Selitto agrees that he will not, directly or
indirectly, as an individual on Selitto’s own account, or as an independent
contractor, employee, consultant, agent, partner, member, joint venturer or
otherwise, solicit, induce or encourage, or permit any person or entity to
solicit, encourage, induce or attempt to induce on Selitto’s behalf during the
Restriction Period:

 

(1)                                 any person who was employed by the PHH Group
on the Departure Date, and/or any person who was employed by the PHH Group at
any time during the twelve-month period immediately preceding the Departure
Date, to terminate their employment with the PHH Group, or in any way interfere
with the relationship between the PHH Group and any employee thereof, provided,
however, that the foregoing restriction shall not apply with respect to any
employee who was terminated by any member of the PHH Group without cause; or

 

(2)                                 any customer, client, supplier, licensee or
other person or entity that does business with the PHH Group to cease doing
business with the PHH Group, or in any way interfere with the relationship
between any such persons or entities and the PHH Group.

 

(iv)                              Selitto agrees that he will not, directly or
indirectly, as an individual on Selitto’s own account, or as an independent
contractor, employee, consultant, agent, partner, member, joint venturer or
otherwise, during the Restriction Period, call on, solicit or service any person
or entity who was a customer, client, licensor or licensee of the PHH Group at
any time during the twelve-month period immediately preceding the Departure Date
for any purpose which directly or indirectly competes with the business of the
PHH Group.

 

3

--------------------------------------------------------------------------------


 

Selitto is subject to restrictive covenants contained in other agreements which
may be similar to those contained in this Section.  Selitto acknowledges the
foregoing and understands that the covenants contained in this Section are in
addition to, and not in substitution of, the covenants contained in such other
agreements, which shall also continue to survive.

 

For the sake of clarity, Selitto may (a) provide investment or commercial
banking services to a Prohibited Entity, (b) consult or advise private equity
firms, hedge funds or other investment firms generally with respect to
investments in the financial services industry so long as he recuses himself
from giving advice regarding any member of the PHH Group, any customers or
clients of the PHH Group, or a Prohibited Entity (general advice to such
investment firms that does not relate specifically to the PHH Group, any
customer or client of the PHH Group, or a Prohibited Entity shall not be a
breach of this Agreement), (c) be on the board of directors (or similar body) of
an entity in the financial service industry (other than a Prohibited Entity or
customer or client of the PHH Group), (d) be employed by or provide consulting
services to a consulting firm, bank or other financial services firm so long as
he recuses himself from performing any work, or making recommendations, related
to the PHH Group, any customers or clients of the PHH Group, or any Prohibited
Entity (general advice to such firm that does not relate specifically to the PHH
Group, any customer or client of the PHH Group, or a Prohibited Entity shall not
be a breach of this Agreement).  In the event that any Prohibited Entity or
customer or client of the PHH Group merges or otherwise combines with a
subsequent employer of Selitto or an employer of Selitto subsequent to the
commencement of his employment decides to engage in the fleet management, prime
mortgage origination and/or prime mortgage servicing industry or becomes a
customer or client of the PHH Group, Selitto will take reasonable steps to
recuse himself from the business of such entity and such subsequent event shall
not, in and of itself, be a violation of this Agreement.  Notwithstanding the
foregoing, nothing in this Agreement shall limit Selitto, as an individual on
Selitto’s own account, or as an independent contractor, employee, consultant,
agent, partner, member, or joint venturer, from providing any service or
assistance to government-sponsored enterprises or quasi-governmental agencies,
including, without limitation, Fannie Mae and Freddie Mac, provided that such
enterprise or agency is not engaged in fleet management, prime mortgage
origination and/or prime mortgage servicing.

 

Selitto agrees and acknowledges that the promises and covenants not to compete
set forth above each have a unique, very substantial and immeasurable value to
the PHH Group, that the PHH Group is engaged in a highly competitive industry,
and that Selitto is receiving significant consideration in exchange for these
promises and covenants.  Selitto acknowledges that the promises and covenants
set forth above are necessary for the reasonable and proper protection of the
PHH Group’s legitimate business interests; and that each and every promise and
covenant is reasonable with respect to activities restricted, geographic scope
and length of time.

 

Confidential Information

 

Selitto acknowledges that as part of his employment with the PHH Group, he had
access to information that was not generally disclosed or made available to the
public. Selitto recognizes that in order to guard the legitimate interests of
the PHH Group, it is necessary for it to protect all confidential information.
Selitto agrees to keep secret all non-public, confidential and/or proprietary
information, matters and materials of the PHH Group, and personal

 

4

--------------------------------------------------------------------------------


 

confidential or otherwise proprietary information regarding the PHH Group’s
employees, executives, directors or consultants affiliated with the PHH Group,
including, but not limited to, documents, materials or information regarding,
concerning or related to the PHH Group’s research and development, its business
relationships, corporate structure, financial information, financial dealings,
fees, charges, personnel, methods, trade secrets, systems, procedures, manuals,
confidential reports, clients or potential clients, financial information,
business and strategic plans, proprietary information regarding its financial or
other business arrangements with Selitto, sales representatives, editors and
other professionals with which it works, software programs and codes, access
codes, and other similar materials or information, as well as all other
information relating to the business of the PHH Group which is not generally
known to the public or within the fleet management and/or mortgage industries or
any other industry or trade in which the PHH Group competes (collectively,
“Confidential Information”), to which Selitto has had or may have access and
shall not use or disclose such Confidential Information to any person except
(i) to the extent required by applicable law, (ii) to his personal advisors, to
the extent such advisors agree to be bound by this provision, or (iii) to the
minimum necessary to enforce this Agreement. This obligation is understood to be
in addition to any agreements Selitto may have signed with the PHH Group or any
of its subsidiaries or affiliates concerning confidentiality and non-disclosure,
non-competition, non-solicitation, and assignment of inventions or other
intellectual property developments, which agreements will remain in full force
and effect.  Anything contained in this Agreement notwithstanding, it is
understood that, at all times after the termination of his employment with the
Company, Selitto shall be free to use information he had when his employment by
the Company began and information which is generally known in the business, and
his own skill, knowledge, know-how and experience.

 

Non-Disparagement

 

Selitto will not disparage or defame, through verbal or written statements or
otherwise, the PHH Group or any of its members, directors, officers, agents or
employees or otherwise take any action which could reasonably be expected to
adversely affect the reputation, business practices, good will, products and
services of the PHH Group or the personal or professional reputation of any of
the PHH Group’s members, directors, officers, agents or employees.

 

The Company, in its official capacity, will direct its officers and directors
not to disparage or defame, through verbal or written statements or otherwise,
Selitto or otherwise take any action which could reasonably be expected to
adversely affect Selitto’s reputation.

 

Neither this non-disparagement provision nor the cooperation section below shall
be construed to prevent any such person from testifying truthfully under oath in
a legal or regulatory proceeding or providing and truthful or accurate
information in connection with any disclosure, statement or document required by
law.

 

Acknowledgement and Enforcement

 

Selitto agrees and acknowledges that in the event of a breach or threatened
breach by Selitto of one or more of the covenants and promises described above
in “Covenants Not to Compete,” “Confidential Information,” and “Non
Disparagement,” the PHH Group will suffer irreparable harm that is not
compensable solely by damages.  Selitto agrees that under such

 

5

--------------------------------------------------------------------------------


 

circumstances, no further payments, rights or benefits provided under the
“Consideration” section this Agreement will be due to Selitto, his outstanding
options and other equity awards will immediately terminate for no consideration,
and Selitto must repay to the Company amounts described under “Consideration”
paid to him in cash and upon payment or exercise of equity awards that would
have terminated or not become vested without operation of the provisions in
“Consideration” above, within 10 days after demand by the Company, and the PHH
Group shall be entitled, upon application to a court of competent jurisdiction,
to obtain injunctive or other relief to enforce these promises and covenants. 
The Company and any other member of the PHH Group will, in addition to the
remedies provided in this Agreement, be entitled to avail itself of all such
other remedies as may now or hereafter exist at law or in equity for
compensation and for the specific enforcement of the covenants in this
Agreement.  The remedies for breach of restrictive covenants in any equity
incentive award agreements with Selitto shall also continue to apply.  Resort to
any remedy provided for in this Agreement or provided for by law will not
prevent the concurrent or subsequent employment of any other appropriate remedy
or remedies or preclude the Company or PHH Group’s recovery of monetary damages
and compensation.

 

Cooperation

 

Selitto further agrees that, subject to reimbursement of his reasonable
expenses, he will cooperate fully with the Company (with due regard to his
obligations to a subsequent employer) and any of its subsidiaries and affiliates
and their counsel with respect to any matter (including any pending or future
litigation, investigations, or governmental proceedings) which relates to
matters with which Selitto was involved during his employment with the Company.
Selitto will render such cooperation in a timely manner upon reasonable notice
from the Company.

 

Challenge

 

If Selitto violates or successfully challenges the enforceability of any
provisions of this Agreement, no further payments, rights or benefits provided
under the “Consideration” section this Agreement will be due to Selitto.
However, Selitto may seek clarification from the Company of his rights and
obligations under this Agreement, and, if a dispute remains after seeking
clarification, Selitto may raise a dispute regarding his rights under this
Agreement pursuant to the Arbitration provisions of this Agreement.

 

6

--------------------------------------------------------------------------------


 

Arbitration

 

Any dispute arising under this Agreement will be resolved by arbitration
administered exclusively in Baltimore, Maryland by JAMS, pursuant to its
then-prevailing Employment Arbitration Rules & Procedures, before an arbitrator
or arbitrators whose decision shall be final, binding and conclusive on the
parties, and judgment on the award may be entered in any court having
jurisdiction.  The Company shall bear any and all costs of the arbitration
process, excluding any attorneys’ fees incurred by Selitto with regard to such
arbitration.  Selitto and the Company further acknowledge and agree that, due to
the nature of the confidential information, trade secrets, and intellectual
property belonging to the PHH Group to which Selitto has been given access, and
the likelihood of significant harm that the PHH Group would suffer in the event
that such information was disclosed to third parties, nothing in this paragraph
shall preclude the Company or any other member of the PHH Group from seeking
injunctive relief to prevent Selitto from violating, or threatening to violate,
the terms under the “Covenants Not to Compete,” “Confidential Information” and
“Non-Disparagement” sections of this Agreement.

 

Miscellaneous

 

No Admission of Liability.  This Agreement is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company or any other person to Selitto, or
by Selitto or any other person to the Company.  There have been no such
violations, and both the Company and Selitto specifically deny any such
violations.

 

Absence of Reliance. Selitto acknowledges that in agreeing to this Agreement, he
has not relied in any way upon representations or statements of the Company
other than those representations or statements set forth in this Agreement.

 

No Reinstatement.  Selitto agrees that he will not apply for reinstatement with
the Company or any other member of the PHH Group or seek in any way to be
reinstated, re-employed or hired by the Company or any other member of the PHH
Group in the future.

 

Section Headings. The section headings are solely for convenience of reference
and shall not in any way affect the interpretation of this Agreement.

 

Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by United States certified mail, return receipt
requested, or by overnight courier, postage prepaid, to the Company at its
corporate headquarters address, to the attention of the Secretary of the
Company, or to Selitto at the home address most recently communicated by Selitto
to the Company in writing.

 

409A Compliance:  The parties agree that the payments and benefits in (a), (b),
(c), and (e) under “Consideration” in this Agreement will not be subject to the
6 month delay in payment described in Section 409A of the Internal Revenue Code
and the Treasury Regulations thereunder (“Section 409A”) due to application of
the exemptions in Treasury Regulation

 

7

--------------------------------------------------------------------------------


 

Section 1.409A-1(b)(9)(iii) (the “two times, two year rule”), Treasury
Regulation Section 1.409A-1(b)(4) (the “short-term deferral rule”), and Treasury
Regulation Section 1.409A-1(b)(9)(v)(B) (medical benefits).  For purposes of
Section 409A, the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.

 

With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, Selitto, as specified under this Agreement, such reimbursement of
expenses or provision of in-kind benefits shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(3) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

Legal Expenses. The Company shall reimburse Selitto for the costs of his legal
fees in connection with the negotiation and execution of this Agreement and the
Release in an amount not to exceed $10,000.

 

D&O Coverage.  The Company shall provide directors and officers liability
insurance coverage to Selitto to the extent that the Company provides such
coverage to its other former directors and officers.

 

Successors and Assigns.  This Agreement will inure to the benefit of and be
binding upon the Company and Selitto and their respective successors, executors,
administrators and heirs. Selitto may not make any assignment of this Agreement
or any interest herein, by operation of law or otherwise.  The Company may
assign this Agreement to any successor to all or substantially all of its assets
and business by means of liquidation, dissolution, merger, consolidation,
transfer of assets, or otherwise.

 

Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. 
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

 

Entire Agreement; Amendments.  Except as otherwise expressly provided herein,
this Agreement contains the entire agreement and understanding of the parties
hereto relating to the subject matter hereof, and merges and supersedes all
prior and contemporaneous discussions, agreements and understandings of every
nature relating to the subject matter hereof.  This Agreement may not be changed
or modified, except by an agreement in writing signed by each of the parties
hereto.

 

8

--------------------------------------------------------------------------------


 

Governing Law.  This Agreement will be governed by, and enforced in accordance
with, the laws of the State of Maryland without regard to the application of the
principles of conflicts of laws.

 

Counterparts and Facsimiles.  This Agreement may be executed, including
execution by facsimile signature, in multiple counterparts, each of which will
be deemed an original, and all of which together will be deemed to be one and
the same instrument.

 

[signature page to follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Selitto and the Company have executed this Agreement as of
the Agreement Date.

 

 

 

/s/ Jerome J. Selitto

 

Jerome J. Selitto

 

 

 

Date:

April 25, 2012

 

 

 

 

 

PHH CORPORATION

 

 

 

 

 

By:

/s/ Glen A. Messina

 

 

 

Date:

April 30, 2012

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

RELEASE AGREEMENT

 

THIS RELEASE (the “Release”) is entered into between Jerome J. Selitto
(“Executive”) and PHH Corporation, a Maryland corporation (the “Company”), for
the benefit of the Company. The entering into and non-revocation of this Release
is a condition to Executive’s right to receive the severance payments and
benefits under the Separation Agreement by and between the Company and the
Executive, dated April 30, 2012 (the “Separation Agreement”).

 

Accordingly, Executive and the Company agree as follows.

 

1.                                      In consideration for the severance
payments and other benefits provided to Executive by the Separation Agreement to
which Executive is not otherwise entitled, and the sufficiency of which
Executive acknowledges, Executive represents and agrees, as follows:

 

(a)                                                                                
Executive, for himself, his heirs, administrators, representatives, executors,
successors and assigns (collectively “Releasers”), hereby irrevocably and
unconditionally releases, acquits and forever discharges and agrees not to sue
the Company or any of its subsidiaries, divisions, affiliates and related
entities and their respective current and former directors, officers,
shareholders, trustees, employees, consultants, independent contractors,
representatives, agents, servants, successors and assigns and all persons acting
by, through or under or in concert with any of them (collectively “Releasees”),
from all rights and liabilities up to and including the date of this Release
arising under or relating to the employment of Executive and from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of actions, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected and any claims of wrongful discharge, breach of
contract, implied contract, promissory estoppel, defamation, slander, libel,
tortious conduct, employment discrimination or claims under any federal, state
or local employment statute, law, order or ordinance, including any rights or
claims arising under Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et
seq. (“ADEA”), or any other federal, state or municipal ordinance relating to
discrimination in employment. Nothing contained herein shall restrict the
parties’ rights to enforce the terms of the following: this Release, the
Separation Agreement, any option award agreements between the Company and
Executive, any restricted stock unit award agreements, any vested benefits under
retirement plans sponsored by the Company, coverage under any officers’ and
directors’ liability insurance policies, and rights of defense (or the cost
thereof) or indemnification under the Company’s bylaws or charter or resolution
of the Company’s Board of Directors.

 

(b)                                                                                
To the maximum extent permitted by law, Executive agrees that he has not filed,
nor will he ever file, a lawsuit asserting any claims which are released by this
Release, or to accept any benefit from any lawsuit which might be filed by
another person or government entity based in whole or in part on any event, act,
or omission which is the subject of this Release.

 

--------------------------------------------------------------------------------


 

(c)                                                                                 
This Release specifically excludes Executive’s indemnification as an officer and
employee of the Company or any affiliate thereof and any post-termination
indemnification rights under any indemnification agreement. Nothing contained in
this Release shall release Executive from his obligations, including any
obligations to abide by restrictive covenants under the Separation Agreement,
that continue or are to be performed following termination of employment.

 

(d)                                                                                
The parties agree that this Release shall not affect the rights and
responsibilities of the US Equal Employment Opportunity Commission (hereinafter
“EEOC”) to enforce ADEA and other laws. In addition, the parties agree that this
Release shall not be used to justify interfering with Executive’s protected
right to file a charge or participate in an investigation or proceeding
conducted by the EEOC. The parties further agree that Executive knowingly and
voluntarily waives all rights or claims (that arose prior to Executive’s
execution of this Release) the Releasers may have against the Releasees, or any
of them, to receive any benefit or remedial relief (including, but not limited
to, reinstatement, back pay, front pay, damages, attorneys’ fees, experts’ fees)
as a consequence of any investigation or proceeding conducted by the EEOC.

 

2.                                      Executive acknowledges that the Company
has specifically advised him of the right to seek the advice of an attorney
concerning the terms and conditions of this Release. Executive further
acknowledges receipt of a copy of this Release, and has been afforded twenty-one
(21) days in which to consider the terms and conditions set forth above prior to
this Release. By executing this Release, Executive affirmatively acknowledges
sufficient and reasonable time to review this Release and to consult with an
attorney concerning Executive’s legal rights prior to the final execution of
this Release. Executive has carefully read this Release and fully understands
its terms. Executive understands that he may revoke this Release within seven
(7) days after signing this Release. Revocation of this Release must be made in
writing and must be received by the General Counsel of PHH Corporation, 3000
Leadenhall Road, Mail Stop LGL, Mt. Laurel, NJ 08054 within the time period set
forth above.

 

3.                                      This Release will be governed by and
construed in accordance with the laws of the State of Maryland, without giving
effect to any choice of law or conflicting provision or rule (whether of the
State of Maryland or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of Maryland to be applied. In furtherance of
the foregoing, the internal law of the State of Maryland will control the
interpretation and construction of this agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply. The provisions of this Release
are severable, and if any part or portion of it is found to be unenforceable,
the other paragraphs shall remain fully valid and enforceable. This Release
shall become effective and enforceable on the eighth day following its execution
by Executive, provided he does not exercise his right of revocation as described
above. If Executive fails to sign this Release or revokes his signature, this
Release will be without force or effect, and Executive shall not be entitled to
the severance payments or benefits under the Separation Agreement.

 

2

--------------------------------------------------------------------------------


 

I, JEROME J. SELITTO, HAVING READ THE FOREGOING RELEASE, UNDERSTANDING ITS
CONTENT AND HAVING HAD AN OPPORTUNITY TO CONSULT WITH COUNSEL OF MY CHOICE, DO
HEREBY KNOWINGLY AND VOLUNTARILY SIGN THIS AGREEMENT, THEREBY WAIVING AND
RELEASING MY CLAIMS, ON APRIL 25, 2012.

 

 

 

/s/ Jerome J. Selitto

 

Jerome J. Selitto

 

3

--------------------------------------------------------------------------------